Citation Nr: 1705813	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  15-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for traumatic brain injury (TBI), previously claimed as a cerebral condition; and if so, whether the claim should be granted. 

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral lower extremities radiculopathy as secondary to the claimed back disability.

6.  Entitlement to service connection for bilateral lower extremities neuropathy as secondary the claimed back disability.

7.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty from August 1961 to June 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board notes that on February 15, 2017, a statement of the case (SOC) was issued.  One of the issues listed on the SOC was service connection for TBI, previously claimed as a cerebral condition.  As indicated on the title page, this issue is currently before the Board, and the Veteran does not have to perfect an appeal on the pending claim.  No formal appeal was filed with respect to the other issues listed on the SOC, and they are not presently before the Board.

This claim was processed using electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for TBI, previously claimed a cerebral condition is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a cerebral condition was denied in a July 2001 rating decision that was not appealed. 

2.  Evidence received since the July 2001 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection.


CONCLUSION OF LAW

As new and material evidence has been received since the July 2001 decision, the criteria for reopening the claim for service connection for TBI, previously claimed as a cerebral condition are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Regardless of the RO's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the electronic file shows the prior denial of service connection for cerebral condition in July 2001 was based on the determination that cerebral condition was not considered an actually disabling condition and was not occurred in nor was caused by service.  The July 2001 decision was not appealed. 

The evidence received since the July 2001 decision includes in pertinent part a private treatment record from May 2016 that shows a diagnosis of TBI, and the private examiner stated that the Veteran presented neurological, severe musculoskeletal and psychiatric disorders which were more probable than not secondary to his military service performance.

The Board finds that the May 2016 private examiner diagnosed TBI and was attempting to provide an etiological opinion linking the Veteran's TBI to service.  Because such a diagnosis and opinion were elements not present in July 2001, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for TBI, previously claimed as a cerebral condition, is granted. 


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran's service treatment records consist solely of his June 1961 preinduction examination, immunization record, and undated separation examination.  The AOJ requested substitute service treatment records from the Veteran in January 2014; however, the record does not indicate that the AOJ has made attempts to obtain any outstanding records or made a formal finding of unavailability.  On remand, the AOJ should attempt to obtain a complete copy of the Veteran's service treatment records.  If efforts to do so are futile, the AOJ must produce a formal finding of unavailability of the Veteran's complete service medical records, and notify the Veteran of their unavailability.

Moreover, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

With regard to the potentially missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board notes that the Veteran was afforded an adequate VA examination for hearing loss and tinnitus in August 2012 but has yet to undergo VA examination for his other claimed disabilities on appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159 (c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists). 

Accordingly, the Board finds that he should be scheduled for VA examination and opinion to determine the etiology of the claimed TBI, previously claimed as a cerebral condition, back disability, bilateral lower extremities radiculopathy, and bilateral lower extremities neuropathy.

The Board again notes that when service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare, 1 Vet. App. 365, 367.  Accordingly, on remand, the Veteran should be afforded VA examination(s) to elicit a full history regarding any in-service events, injuries, or treatment.

Finally, the Board observes that the Veteran's record contains a November 2016 statement in the Spanish language.  The Board notes that a large translation of documents was completed in December 2016; however, it appears that this November 2016 document still requires translation.  On remand, all documents requiring translation from Spanish to English should be appropriately addressed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate effort to obtain and associate with the electronic claims file the Veteran's service treatment records for his period of service from August 1961 to June 1963.  All attempts to secure this evidence, to include any negative response, must be documented in the claims file.  In compliance with 38 C.F.R. § 3.159 (c) (2) (2016), the AOJ must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless it concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 

If, after all procedurally appropriate actions to locate and secure the records have been made and the AOJ concludes that such records do not exist, that further efforts to obtain the records would be futile, the AOJ must make a formal finding to that effect.  The AOJ must notify the Veteran of (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159 (e).  The Veteran must then be given an opportunity to respond.

2.  Ensure that there are English language translations of record for all Spanish language documents in the Veteran's file, to specifically include a November 2016 statement.

3.  Then, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of the claimed TBI, previously claimed as a cerebral condition, back disability, bilateral lower extremities radiculopathy, and bilateral lower extremities neuropathy.  Access to the electronic claims files should be forwarded to the examiner for review. 

The examiner should identify and list the diagnoses for the claimed TBI, back disability, bilateral lower extremities radiculopathy, and bilateral lower extremities neuropathy.

The examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any TBI, back disability, bilateral lower extremities radiculopathy, and bilateral lower extremities neuropathy was incurred in or aggravated by the Veteran's active duty military service. 

If a back disability was incurred in or aggravated by the Veteran's active duty military service, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any bilateral lower extremities radiculopathy or neuropathy are due to or have been aggravated (permanently worsened beyond natural progression) by the back disability?  If aggravation is found, the examiner shall opine, if possible, as to (a) the baseline level of any bilateral lower extremities radiculopathy or neuropathy prior to the aggravation by the back disability and (b) the current level of any bilateral lower extremities radiculopathy or neuropathy.

If the VA examiner(s) find that any TBI, back disability, bilateral lower extremities radiculopathy, or bilateral lower extremities neuropathy was incurred in or aggravated by the Veteran's active duty military service, the examiner(s) should describe what types of employment activities would be limited because of those specific disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  The VA examiner(s) must acknowledge and take into account the Veteran's education, training, and work history.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

4.  When the development requested has been completed, if the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


